SMITH, Judge,
concurring and dissenting.
While I concur in the Majority’s resolution of questions surrounding the City of Philadelphia’s right to file for post-trial relief and the authority of Judge Lord to vacate Judge Maier’s default judgment order against the City, I flatly disagree that Judge Lord’s order vacating the default judgment should be reversed. Relying upon Laudenberger v. Port Authority of Allegheny County, 496 Pa. 52, 436 A.2d 147 (1981), appeal dismissed, 456 U.S. 940, 102 S.Ct. 2002, 72 L.Ed.2d 462 (1982), the Majority reaches the broad conclusion that even though the sanction imposed by Judge Maier touches upon the City’s substantive right, this element does not eliminate the procedural nature of the judge’s action and therefore does not result in a waiver of the City’s governmental immunity defense to Appellants’ lawsuit.1 Op. at 313.
Laudenberger involved the question of the constitutionality of Rule 238 delay damages, where the Supreme Court plainly acknowledged that Rule 238 incorporated procedural and substantive elements. The Supreme Court nonetheless dispelled any notion that it intended to promulgate rules that contravened the constitutional prohibition against abridging, enlarging or modifying substantive rights, and it protected the Court’s right to engage in rule-making so long as its purpose was to promote the orderly and efficient administration of justice. Somehow the Majority has extracted from Laudenberger the false premise that the non-waivability of immunity concept may not be extended to conduct by the courts that affects the efficient operation of the judicial system.
The Majority holds that because the sanction did not effect a waiver of the City’s defense, a substantive right, Judge Maier *315was authorized to enter the default judgment. However, the order entered by Judge Maier may not be characterized as procedural; it did much more than merely touch upon the City’s substantive rights. The sanction order had the effect of a waiver of a substantive right granted to the City by the legislature, and neither the trial court nor this Court may extinguish, modify or otherwise reduce that right.
The broad conclusions and the holding of the Majority are further contradicted by a decision of this Court in Santori v. Snyder, 165 Pa.Cmwlth. 505, 645 A.2d 443 (1994). In Santori the City raised a governmental immunity defense to a lawsuit filed by the Estate of John Santori as a result of fatal injuries he suffered from a eave-in at a construction site while working at an excavation repairing sewer lines on Roosevelt Boulevard in Philadelphia. The plaintiff asserted liability against the City under the real property exception to immunity, purportedly arising out of the City’s failure to act despite its knowledge of a dangerous and unsafe condition at the construction site. The City filed its answer and new matter and raised the defense of governmental immunity pursuant to Section 8542 of the Judicial Code, as amended, 42 Pa.C.S. § 8542.
Because of the City’s failure in Santori to produce certain witnesses for deposition, the trial court, per Avellmo, J., ordered the City to produce the witnesses within twenty days or suffer the sanction of preclusion from entering a defense to the lawsuit. The City failed to comply with the discovery order and instead sought summary judgment, which was granted by Judge Lord. On appeal of the summary judgment order to this Court, San-tori argued that the sanction order that precluded the City from entering a defense to the claim prevented the City from contesting that Santori’s claim does not fall within any of the exceptions to governmental immunity.
This Court rejected Santori’s argument, based upon the well-established principle that a claimant seeking to impose liability on a local agency must carry the burden of establishing the requirements of 42 Pa.C.S. § 8542(a) and (b). “Furthermore, to interpret Judge Avellino’s order as requiring the waiver of the defense of governmental immunity as a discovery sanction is contrary to our Supreme Court’s holding that the defense of immunity cannot be waived. Tulewicz v. SEPTA 529 Pa. 588, 606 A.2d 427 (1992).” Santori, 645 A.2d at 447.2 I believe that Santori unequivocally resolves the critical issue in this case. The trial court may not issue a discovery sanction that effectuates a waiver of the City’s governmental immunity defense. The order of Judge Lord in the ease sub judiee was legally sound and correct, and there is no basis nor justification for this Court’s reversal of that order.

. Laws that create duties or establish rights and responsibilities are substantive in nature and those that prescribe the manner or procedure by which duties, rights or responsibilities are exercised or enforced are procedural in nature. Bortulin v. Harley-Davidson Motor Co., Inc., 115 Pa.Cmwlth. 42, 539 A.2d 906, appeals denied, 520 Pa. 619, 554 A.2d 511, and 521 Pa. 606, 555 A.2d 116 (1988).


. See In re Upset Sale of Properties (Skibo), 522 Pa. 230, 560 A.2d 1388 (1989) (the non-waivability of protections afforded by governmental immunity legislation upheld).